NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                              JUL 25 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.     16-50255

              Plaintiff-Appellee,                D.C. No.
                                                 3:16-cr-00209-BAS-1
 v.

EDGAR OSMIN QUINTANILLA,                         MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted July 21, 2017**

Before:      HUG, FARRIS, and CANBY, Circuit Judges.

      Edgar Oscar Quintanilla appeals from the district court’s judgment and

challenges the sentence of 37 months in prison imposed following his guilty plea

conviction for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Quintanilla’s counsel has

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Quintanilla the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Quintanilla has waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the appeal waiver, we dismiss the

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2